April 4, 2017 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus International Funds, Inc. - Dreyfus Emerging Markets Fund 1933 Act File No.: 33-58248 1940 Act File No.: 811-07502 CIK No.: 0000897469 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus for Class T Shares of the above-referenced fund that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 56 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 24, 2017, with the exception of the Supplement to the Class T Prospectus dated March 31, 2017. Please address any comments or questions to my attention at 412-234-2871. Sincerely, /s/ Megan Casey Coleman Megan Casey Coleman Paralegal Supervisor and Senior Associate
